SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-24751 SALISBURY BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1514263 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5 Bissell Street, Lakeville, CT (Address of principal executive offices) (Zip code) (860) 435-9801 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares of Common Stock outstanding as of November 1, 2011, is 1,688,731. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income for the three and nine month periods ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Changes in Shareholders' Equity for the nine month periods ended September 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures of Market Risk 38 Item 4. Controls and Procedures 40 PART II Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other information 41 Item 6. Exhibits 41 2 PART I - FINANCIAL INFORMATION Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS in thousands (except share data) September 30, 2011 Unaudited December 31, 2010 ASSETS Cash and due from banks $ $ Interest bearing demand deposits with other banks Total cash and cash equivalents Interest bearing time deposits with other banks - Securities Available-for-sale at fair value Held-to-maturity at amortized cost (fair value: $54 and $58) 52 56 Federal Home Loan Bank of Boston stock at cost Loans held-for-sale Loans receivable, net (allowance for loan losses: $4,027 and $3,920) Investment in real estate 75 75 Other real estate owned 37 Bank premises and equipment, net Goodwill Intangible assets (net of accumulated amortization: $1,468 and $1,301) Accrued interest receivable Cash surrender value of life insurance policies Deferred taxes Other assets Total Assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Deposits Demand (non-interest bearing) $ $ Demand (interest bearing) Money market Savings and other Certificates of deposit Total deposits Repurchase agreements Federal Home Loan Bank of Boston advances Accrued interest and other liabilities Total Liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock - $.01 per share par value Authorized: 25,000; Issued: 16,000 (Series B)and 8,816 (Series A); Liquidation preference: $1,000 per share Common stock - $.10 per share par value Authorized: 3,000,000; Issued: 1,688,731 and 1,687,661 Common stock warrants outstanding Paid-in capital Retained earnings Accumulated other comprehensive loss, net ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ 3 Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME Three months ended Nine months ended Periods ended September 30, (in thousands except per share amounts) unaudited Interest and dividend income Interest and fees on loans $ Interest on debt securities Taxable Tax exempt Other interest and dividends 30 42 96 Total interest and dividend income Interest expense Deposits Repurchase agreements 19 25 46 71 Federal Home Loan Bank of Boston advances Total interest expense Net interest income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income Trust and wealth advisory Service charges and fees Gains on sales of mortgage loans, net Mortgage servicing, net ) ) (8 ) 27 Gains on securities, net - 16 11 16 Other 58 62 Total non-interest income Non-interest expense Salaries Employee benefits Premises and equipment Data processing Professional fees Collections and OREO 12 63 FDIC insurance Marketing and community support 85 79 Amortization of intangibles 56 56 Other Total non-interest expense Income before income taxes Income tax provision Net income $ Net income available to common shareholders $ Basic and diluted earnings per share $ Common dividends per share 4 Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Common Stock Accumulated other comp- Total (dollars in thousands) unaudited Shares Amount Preferred Stock Warrants Paid-in capital Retained earnings rehensive income (loss) share- holders' equity Balances at December 31, 2009 $ ) $ Net income for period - Other comprehensive income, net of tax - Total comprehensive income Amortization (accretion) of preferred stock - - 16 - - ) - - Common stock dividends paid - ) - ) Preferred stock dividends paid - ) - ) Issuance of common stock for director fees - - - 23 - - 23 Balances at September 30, 2010 $ ) $ Balances at December 31, 2010 $ ) $ Net income for period - Other comprehensive income, net of tax - Total comprehensive income Amortization (accretion) of preferred stock - - 78 - - ) - - Issuance of Series Bpreferred stock - Redemption of Series Apreferred stock - - ) - ) Common stock dividends paid - ) - ) Preferred stock dividends paid - ) - ) Issuance of common stock for director fees 1 - - 27 - - 28 Balances September 30, 2011 $ 5 Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, (in thousands) unaudited Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Accretion), amortization and depreciation Securities Bank premises and equipment Core deposit intangible Mortgage servicing rights Fair value adjustment on loans 33 33 Gain of calls of securities available-for-sale ) ) Write down of other real estate owned - Provision for loan losses Decrease (increase) in loans held-for-sale ) Increase in deferred loan origination fees and costs, net ) ) Mortgage servicing rights originated ) ) Increase in mortgage servicing rights impairment reserve 80 51 Decrease in interest receivable 90 Deferred tax benefit ) ) Decrease in prepaid expenses Increase in cash surrender value of life insurance policies ) ) Decrease (increase) in income tax receivable ) Decrease in other assets 9 (Decrease) increase in accrued expenses ) Decrease in interest payable ) ) Decrease in other liabilities ) ) Issuance of shares for directors’ fee 28 23 Net cash provided by operating activities Investing Activities Proceeds from maturities of interest-bearing time deposits - Purchases of securities available-for-sale ) ) Proceeds from calls of securities available-for-sale Proceeds from maturities of securities available-for-sale Proceeds from maturities of securities held-to-maturity 4 4 Loan originations and principle collections, net ) ) Recoveries of loans previously charged-off 55 21 Proceeds from sale of other real estate owned - Capital expenditures ) ) Net cash (utilized) by investing activities ) ) Financing Activities Increase in deposit transaction accounts, net Decrease in time deposits, net ) ) Increase in securities sold under agreements to repurchase, net Principal payments on Federal Home Loan Bank of Boston advances ) ) Redemption of Series A preferred stock ) - Proceeds from issuance of Series Bpreferred stock - Common stock dividends paid ) ) Preferred stock dividends paid ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during period Interest $ $ Income taxes ) Non-cash transfers Transfer from loans to other real estate owned - 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 - BASIS OF PRESENTATION The interim (unaudited) consolidated financial statements of Salisbury Bancorp, Inc. ("Salisbury") include those of Salisbury and its wholly owned subsidiary, Salisbury Bank and Trust Company (the "Bank"). In the opinion of management, the interim unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of Salisbury and the statements of income, shareholders’ equity and cash flows for the interim periods presented. The financial statements have been prepared in accordance with generally accepted accounting principles.In preparing the financial statements, management is required to make extensive use of estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet, and revenues and expenses for the period. Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowance for loan losses and valuation of real estate, management obtains independent appraisals for significant properties. Certain financial information, which is normally included in financial statements prepared in accordance with generally accepted accounting principles, but which is not required for interim reporting purposes, has been condensed or omitted. Operating results for the interim period ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.The accompanying condensed financial statements should be read in conjunction with the financial statements and notes thereto included in Salisbury's 2010 Annual Report on Form 10-K for the period ended December 31, 2010. The allowance for loan losses is a significant accounting policy and is presented in the Notes to Consolidated Financial Statements and in Management’s Discussion and Analysis, which provide information on how significant assets are valued in the financial statements and how those values are determined.Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions and estimates underlying those amounts, management has identified the determination of the allowance for loan losses to be the accounting area that requires the most subjective judgments, and as such could be most subject to revision as new information becomes available. Impact of New Accounting Pronouncements Issued In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.Under this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.An entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.An entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented.The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of ASU 2011-05 is not expected to have a material impact on Salisbury’s consolidated financial position, results of operations or cash flows. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.”The amendments in this ASU explain how to measure fair value.They do not require additional fair value measurements and are not intended to establish valuation standards or affect valuation practices outside of financial reporting.The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. The adoption of ASU 2011-04 is not expected to have a material impact on Salisbury’s consolidated financial position, results of operations or cash flows. In April 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This ASU provides additional guidance or clarification to help creditors determine whether a restructuring constitutes a troubled debt restructuring. For public entities, the amendments in this ASU are effective for the first interim or annual period beginning on or after June 15, 2011, and were applied retrospectively to the beginning of the annual 2011 period.The adoption of ASU 2011-02 did not have a material impact on Salisbury’s consolidated financial position, results of operations or cash flows. 7 In April 2011, the FASB issued ASU 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.”The objective of this ASU is to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.This ASU prescribes when an entity may or may not recognize a sale upon the transfer of financial assets subject to repurchase agreements.The guidance in this ASU is effective for the first interim or annual period beginning on or after December 15, 2011.Early adoption is not permitted. The adoption of ASU 2011-03 is not expected to have a material impact on Salisbury’s consolidated financial position, results of operations or cash flows. NOTE 2 - SECURITIES The composition of securities is as follows: (in thousands) Amortized cost (1) Gross un- realized gains Gross un- realized losses Fair value September 30, 2011 Available-for-sale U.S. Treasury notes $ $ $ - $ U.S. Government Agency notes - Municipal bonds ) Mortgage backed securities U.S. Government Agencies (7
